NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-DEC-2022
                                            08:36 AM
                                            Dkt. 122 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


       MILA G. BOCALBOS, Claimant-Appellant-Appellant, v.
        KAPIOLANI MEDICAL CENTER FOR WOMEN AND CHILDREN,
          Employer-Appellee-Appellee, Self Insured, and
                      HAWAII PACIFIC HEALTH,
               Self-Administrator-Appelle-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2005-032; DCD NO. 2-86-16536)


            ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:    Leonard, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Proposed Stipulation to
Dismiss Appeal, filed October 11, 2022, by Claimant-Appellant-
Appellant Mila G. Bocalbos (Bocalbos), the papers in support, and
the record, and noting no opposition, it appears that:
            (1) The parties stipulate to dismiss the appeal and
that they will bear their own attorneys' fees and costs, under
Hawai i Rules of Appellate Procedure Rule 42(b); and
            (2) The stipulation is dated and signed by Samuel P.
King, Jr., as counsel for Bocalbos, and J. Thomas Weber (Weber),
as counsel for Employer-Appellee-Appellee Kapiolani Medical
Center for Women and Children.    Although Weber is also counsel of
record for Self-Administrator-Appellee-Appellee Hawaii Pacific
Health, Weber did not sign the stipulation as Hawaii Pacific
Health's attorney, nor does the stipulation indicate that Hawaii
Pacific Health, which has appeared in the appeal, need not
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

participate in the stipulation.    Thus, the court will construe
the stipulation as a motion by Bocalbos, and grant the requested
relief.
          Therefore, IT IS HEREBY ORDERED that the October 11,
2022 Proposed Stipulation to Dismiss Appeal, construed as a
motion by Bocalbos, is granted, and the appeal is dismissed.       The
parties shall bear their own attorneys' fees and costs.
          DATED:   Honolulu, Hawai i, December 20, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2